





Exhibit 10.4
Q2 HOLDINGS, INC.
NOTICE OF GRANT OF MSUs
AND
MARKET STOCK UNITS AGREEMENT


Q2 Holdings, Inc. (the “Company”), pursuant to its 2014 Equity Incentive Plan
(the “Plan”), hereby grants to the holder listed below (the “Participant”), an
award (the “Award”) of Market Stock Units (the “Units”), each of which is a
right to receive one (1) share of Stock, on the terms and conditions set forth
herein and in the Market Stock Units Agreement attached hereto (the “Agreement”)
and the Plan, which are incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan will have the same defined
meanings in this Grant Notice and the Agreement.


Participant:
 
Grant Date:
 
Target Units:
___________, subject to adjustment as provided by the Agreement.
Maximum Units:
___________, which is 200% of the Target Units, subject to adjustment as
provided by the Agreement.
Performance Metric:
For each Performance Period, the Company TSR Percentile Rank.
Benchmark Index:
The Russell 2000 Index.
First Performance Period:
The one-year period beginning on the Grant Date and ending on the first
anniversary of the Grant Date.
Second Performance Period:
The two-year period beginning on the Grant Date and ending on the second
anniversary of the Grant Date.
Third Performance Period:
The three-year period beginning on the Grant Date and ending on the third
anniversary of the Grant Date.
Earned Units:
For each Performance Period, the number of Units determined in accordance with
Section 4 of the Agreement.
Vesting Date:
Except as otherwise provided by the Agreement, the Vesting Date for each
Performance Period will be the date on which the Committee certifies the Company
TSR Percentile Rank achieved and the resulting number of Earned Units.
Vested Units:
For each Performance Period, the Earned Units, if any, will become Vested Units
on the Vesting Date, provided that the Participant’s Service has not terminated
prior to the Vesting Date.
Settlement Date:
Except as otherwise provided by the Agreement, the Settlement Date for each
Vested Unit will be as soon as practicable following the Vesting Date but in any
event no later than the 15th day of the third calendar month following the end
of the calendar year in which the Vesting Date occurs.








--------------------------------------------------------------------------------





By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Grant Notice and by the provisions of the Plan and the
Agreement, both of which are made part of this document. The Participant
acknowledges that copies of the Plan, the Agreement and the prospectus for the
Plan are available on the Company’s equity administration web site and may be
viewed and printed by the Participant for attachment to the Participant’s copy
of this Grant Notice. The Participant represents that the Participant has read
and is familiar with the provisions of the Plan and the Agreement, and hereby
accepts the Award subject to all of their terms and conditions. The Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Plan or
relating to the Units.


Q2 HOLDINGS, INC.
 
PARTICIPANT
By:
 
 
By:
 
Print Name:
 
 
Print Name:
 
Title:
 
 
 
 
Address:
 
 
Address:
 
 
 
 
 
 
ATTACHMENTS:
2014 Equity Incentive Plan, as amended to the Date of Grant; Market Stock Units
Agreement and Plan Prospectus







    







--------------------------------------------------------------------------------





Q2 HOLDINGS, INC.
MARKET STOCK UNITS AGREEMENT
(U.S. PARTICIPANTS)


Q2 Holdings, Inc. (the “Company”) has granted to the Participant named in the
Market Stock Units Grant Notice (the “Grant Notice”) to which this Market Stock
Units Agreement (this “Agreement”) is attached an Award consisting of Market
Stock Units (each a “Unit”) subject to the terms and conditions set forth in the
Grant Notice and this Agreement. The Award has been granted pursuant to and will
in all respects be subject to the terms conditions of the Q2 Holdings, Inc. 2014
Equity Incentive Plan (the “Plan”), as amended to the Date of Grant, the
provisions of which are incorporated herein by reference. By signing the Grant
Notice, the Participant: (a) acknowledges receipt of and represents that the
Participant has read and is familiar with the Grant Notice, this Agreement, the
Plan and a prospectus for the Plan prepared in connection with the registration
with the Securities and Exchange Commission of the shares issuable pursuant to
the Award (the “Plan Prospectus”), (b) accepts the Award subject to all of the
terms and conditions of the Grant Notice, this Agreement and the Plan and
(c) agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Grant
Notice, this Agreement or the Plan.
1.DEFINITIONS AND CONSTRUCTION.


1.1Definitions. Except as otherwise defined by this Agreement or the Grant
Notice, capitalized terms will have the meanings assigned by the Plan.


(a)“Average Closing Share Price” means the average of the daily closing prices
per share of Stock as reported on the New York Stock Exchange for the applicable
thirty (30) trading days. The Average Share Closing Price will be adjusted in
each case to reflect an assumed reinvestment, as of the of applicable
ex-dividend date, of all cash dividends and other cash distributions (excluding
cash distributions resulting from share repurchases or redemptions by the
Company) paid to stockholders, as applicable, during the thirty (30) trading
days ending immediately prior to the Grant Date or during the applicable
Performance Period.


(b)“Average Closing Index Component Value” means, for each component company of
the Benchmark Index, the average of the daily closing prices per share of common
stock of the component company for the applicable thirty (30) trading days.


(c)“Benchmark Index Component Total Return” means, for each component company of
the Benchmark Index, the percentage increase or decrease (rounded to four
decimal places) in (i) the Average Closing Index Component Value for the thirty
(30) trading days ending with the last trading day of the applicable Performance
Period over (b) the Average Closing Index Component Value for the thirty (30)
trading days ending immediately prior to the Grant Date.


(d)“Benchmark Index Percentiles” mean, for the applicable Performance Period,
the percentile distribution of the Benchmark Index Component Total Returns of
the component companies of the Benchmark Index.


(e)“Change in Control Performance Period” means, in the event of the
consummation of a Change in Control before the end of the Third Performance
Period, a special Performance Period beginning on the Grant Date and ending on
the last trading day immediately preceding the date of the consummation of the
Change in Control.


(f)“Change in Control Price” means the price per share of Stock to be paid to
the holder in accordance with the definitive agreement governing the transaction
constituting the Change in Control (or, in the absence of such agreement, the
closing price per share of Stock as reported on the New York Stock Exchange for
the last trading day of the Change in Control Performance Period), adjusted to
reflect an assumed reinvestment, as of the applicable ex-dividend date, of all
cash dividends and other cash distributions (excluding cash distributions
resulting





--------------------------------------------------------------------------------





from share repurchases or redemptions by the Company) paid to stockholders
during the Change in Control Performance Period.


(g)“Company TSR” means the total stockholder return of the Company over the
applicable Performance Period, expressed as a percentage increase or decrease
(rounded to four decimal places) and computed in accordance with the following
formula: (A - B)/B, where:


(A) is the Average Closing Share Price for the thirty (30) trading days ending
with the last trading day of the applicable Performance Period; and
(B) is the Average Closing Share Price for the thirty (30) trading days ending
immediately prior to the Grant Date.
(h)“Company TSR Percentile Rank” means, for the applicable Performance Period,
the percentile rank of Company TSR within the range of Benchmark Index
Percentiles.


(i)“Performance Multiplier” means, for each Performance Period, a percentage
(rounded to four decimal places) determined in accordance with Section 4.1 or,
in the event of the consummation of a Change in Control before the end of the
Third Performance Period, in accordance with Section 4.3.


(j)“Performance Period” means, as applicable, the First Performance Period,
Second Performance Period or Third Performance Period, or, in the event of the
consummation of a Change in Control before the end of the Third Performance
Period, a Change in Control Performance Period.


1.2Construction. Captions and titles contained herein are for convenience only
and will not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular will
include the plural and the plural will include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.


2.ADMINISTRATION.


All questions of interpretation concerning the Grant Notice, this Agreement, the
Plan or any other form of agreement or other document employed by the Company in
the administration of the Plan or the Award will be determined by the Committee.
All such determinations by the Committee will be final, binding and conclusive
upon all persons having an interest in the Award, unless fraudulent or made in
bad faith. Any and all actions, decisions and determinations taken or made by
the Committee in the exercise of its discretion pursuant to the Plan or the
Award or other agreement thereunder (other than determining questions of
interpretation pursuant to the preceding sentence) will be final, binding and
conclusive upon all persons having an interest in the Award. Any Officer will
have the authority to act on behalf of the Company with respect to any matter,
right, obligation, or election which is the responsibility of or which is
allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election.
3.THE AWARD.


3.1Grant of Units. On the Date of Grant, the Company hereby awards to the
Participant up to the Maximum Units set forth in the Grant Notice, which,
depending on the level of the Performance Metric attained during each
Performance Period, may result in the Participant earning as little as zero (0)
Units or as many as the Maximum Units. Subject to the terms of this Agreement
and the Plan, each Unit, to the extent it is earned and becomes a Vested Unit,
represents a right to receive one (1) share of Stock on the Settlement Date.
Unless and until a Unit has been determined to be an Earned Unit and has vested
and become a Vested Unit as set forth in the Grant Notice and this Agreement,
the Participant will have no right to settlement of such Units. Prior to
settlement of any Units, such Units will represent an unfunded and unsecured
obligation of the Company.







--------------------------------------------------------------------------------





3.2No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Units or shares of Stock issued upon settlement of the Units,
the consideration for which will be past services actually rendered or future
services to be rendered to a Participating Company or for its benefit.
Notwithstanding the foregoing, if required by applicable law, the Participant
will furnish consideration in the form of cash or past services rendered to a
Participating Company or for its benefit having a value not less than the par
value of the shares of Stock issued upon settlement of the Units.


4.EARNED UNITS.


4.1Determination of Performance Multiplier. The Performance Multiplier (rounded
to four decimal places) for each Performance Period will be determined on the
basis of the Company TSR Percentile Rank achieved for such Performance Period
(and without regard to the absolute Company TSR) as follows:
Company TSR Percentile Rank
Performance Multiplier
Less than 30th percentile
Zero
30th percentile
50%
Greater than 30th percentile but less than 60th percentile
50% + (5/3 x (Company TSR Percentile Rank minus 30%))
60th percentile
100%
Greater than 60th percentile but less than 90th percentile
100% + (10/3 x (Company TSR Percentile Rank minus 60%))
Equal to or greater than 90th percentile
200%



Notwithstanding the foregoing, the Performance Multiplier determined for the
First Performance Period and the Second Performance Period may not exceed 100%,
and, in the event of the consummation of a Change in Control before the end of
the Third Performance Period, the Performance Multiplier will be determined in
accordance with Section 4.3.


4.2Determination of Earned Units. Except as provided by Section 4.3 in the event
of the consummation of a Change in Control before the end of the Third
Performance Period, the number of Earned Units for each Performance Period will
be determined as follows:


(a)    First Performance Period. The number of Earned Units for the First
Performance Period, if any, will be equal to the product of (i) one-third of the
Target Units (rounded to the nearest whole number) and (ii) the Performance
Multiplier determined for the First Performance Period, provided that the
maximum number of Earned Units for the First Performance Period may not exceed
one-third of the Target Units (rounded to the nearest whole number).


(b)    Second Performance Period. The number of Earned Units for the Second
Performance Period, if any, will be equal to the product of (i) one-third of the
Target Units (rounded to the nearest whole number) and (ii) the Performance
Multiplier determined for the Second Performance Period, provided that the
maximum number of Earned Units for the Second Performance Period may not exceed
one-third of the Target Units (rounded to the nearest whole number).


(c)    Third Performance Period. The number of Earned Units for the Third
Performance Period, if any, will be equal to (i) the product of (A) the Target
Units and (B) the Performance Multiplier determined for the Third Performance
Period, reduced by (ii) the sum, if any, of (A) the number Earned Units for the
First Performance Period and (B) the number of Earned Units for the Second
Performance Period.


4.3Determination of Earned Units Upon a Change in Control. In the event of the
consummation of a Change in Control before the end of the Third Performance
Period, the number of Earned Units will be determined for a Change in Control
Performance Period as follows:







--------------------------------------------------------------------------------





(a)    Performance Multiplier. The Performance Multiplier for the Change in
Control Performance Period will be determined in accordance with Section 4.1,
except that, in determining the Company TSR Percentile Rank for the Change in
Control Performance Period, the Company TSR for the Change in Control
Performance Period will be determined by substituting the Change in Control
Price in place of the Average Closing Share Price for the thirty (30) trading
days ending with the last trading day of the applicable Performance Period.


(b)    Earned Units. The number of Earned Units for the Change in Control
Performance Period will be determined as described in Section 4.2(c) for the
Third Performance Period, except that the Performance Multiplier will be
determined as described in Section 4.3(a).


5.COMMITTEE CERTIFICATION OF EARNED UNITS.


As soon as practicable following completion of each Performance Period, the
Committee will certify in writing the Company TSR Percentile Rank attained for
the Performance Period, the resulting Performance Multiplier and the number of
Units subject to the Award which have become Earned Units for the Performance
Period.


6.VESTING OF EARNED UNITS.


6.1Normal Vesting. Except as provided by Section 6.2, Earned Units for the
applicable Performance Period will vest and become Vested Units on the Vesting
Date, which will be the date on which the Committee makes the certification
described in Section 5, provided that the Participant’s Service has not
terminated prior to the Vesting Date.


6.2Vesting Upon a Change in Control. In the event of the consummation of a
Change in Control before the end of the Third Performance Period, the Earned
Units for the Change in Control Performance Period will vest and become Vested
Units on the Vesting Date, which will be the day immediately preceding the date
of the consummation of the Change in Control, provided that the Participant’s
Service has not terminated prior to the Vesting Date.


7.TERMINATION OF SERVICE.


7.1Grant of Company Reacquisition Right. In the event that the Participant’s
Service terminates for any reason, with or without cause, the Participant will
forfeit and the Company will automatically reacquire all Units which are not, as
of the time of such termination, Vested Units (“Unvested Units”), and the
Participant will not be entitled to any payment therefor (the “Company
Reacquisition Right”).


7.2Ownership Change Event, Non-Cash Dividends, Distributions and Adjustments.
Upon the occurrence of an Ownership Change Event, a dividend or distribution to
the stockholders of the Company paid in shares of Stock or other property, or
any other adjustment upon a change in the capital structure of the Company as
described in Section 11, any and all new, substituted or additional securities
or other property (other than regular, periodic cash dividends paid on Stock
pursuant to the Company’s dividend policy) to which the Participant is entitled
by reason of the Participant’s ownership of Unvested Units will be immediately
subject to the Company Reacquisition Right and included in the terms “Units” and
“Unvested Units” for all purposes of the Company Reacquisition Right with the
same force and effect as the Unvested Units immediately prior to the Ownership
Change Event, dividend, distribution or adjustment, as the case may be. For
purposes of determining the number of Vested Units following an Ownership Change
Event, dividend, distribution or adjustment, credited Service will include all
Service with any corporation which is a Participating Company at the time the
Service is rendered, whether or not such corporation is a Participating Company
both before and after any such event.







--------------------------------------------------------------------------------





8.SETTLEMENT OF THE AWARD.


8.1Issuance of Shares of Stock. Subject to the provisions of Section 8.2,
Section 8.4 and Section 9 below and the Company’s Trading Compliance Policy, the
Company will issue to the Participant on the Settlement Date with respect to
each Vested Unit to be settled on such date one (1) share of Stock. The
Settlement Date with respect to a Vested Unit will be the date on which such
Unit becomes a Vested Unit or as soon thereafter as practicable (an “Original
Settlement Date”); provided, however, that if the Original Settlement Date would
occur on a date on which a sale by the Participant of the shares to be issued in
settlement of the Vested Units would violate the Trading Compliance Policy of
the Company and if the Company has allowed the Participant to satisfy its tax
obligations pursuant to Section 9.2, the Settlement Date for such Vested Units
will be deferred until the next day on which the sale of such shares would not
violate the Trading Compliance Policy, but in any event on or before the 15th
day of the third calendar month following calendar year of the Original
Settlement Date.


8.2Settlement Upon a Change in Control. In the event of the consummation of a
Change in Control before the end of the Third Performance Period, the Earned
Units determined in accordance with Section 4.3 which have become Vested Units
in accordance with Section 6.2 will be settled in shares of Stock immediately
prior to the consummation of the Change in Control.


8.3Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit any or all
shares acquired by the Participant pursuant to the settlement of the Award with
the Company’s transfer agent, including any successor transfer agent, to be held
in book entry form, or to deposit such shares for the benefit of the Participant
with any broker with which the Participant has an account relationship of which
the Company has notice. Except as provided by the foregoing, a certificate for
the shares acquired by the Participant will be registered in the name of the
Participant, or, if applicable, in the names of the heirs of the Participant.


8.4Restrictions on Grant of the Award and Issuance of Shares. The grant of the
Award and issuance of shares of Stock upon settlement of the Award will be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. No shares of Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance of any shares subject to the
Award will relieve the Company of any liability in respect of the failure to
issue such shares as to which such requisite authority has not been obtained. As
a condition to the settlement of the Award, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.


8.5Fractional Shares. The Company will not be required to issue fractional
shares upon the settlement of the Award.


9.TAX WITHHOLDING.


9.1In General. At the time the Grant Notice is executed, or at any time
thereafter as requested by a Participating Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax (including any
social insurance) withholding obligations of the Participating Company, if any,
which arise in connection with the Award, the vesting of Units or the issuance
of shares of Stock in settlement thereof. The Company will have no obligation to
deliver shares of Stock until the tax withholding obligations of the
Participating Company have been satisfied by the Participant.


9.2Assignment of Sale Proceeds. Subject to compliance with applicable law and
the Company’s Trading Compliance Policy, if permitted by the Company, the
Participant may satisfy the Participating Company’s tax





--------------------------------------------------------------------------------





withholding obligations in accordance with procedures established by the Company
providing for delivery by the Participant to the Company or a broker approved by
the Company of properly executed instructions, in a form approved by the
Company, providing for the assignment to the Company of the proceeds of a sale
with respect to some or all of the shares being acquired upon settlement of
Units.


9.3Withholding in Shares. The Company will have the right (as determined by the
Committee), but not the obligation, to require the Participant to satisfy all or
any portion of a Participating Company’s tax withholding obligations by
deducting from the shares of Stock otherwise deliverable to the Participant in
settlement of the Award a number of whole shares having a fair market value, as
determined by the Company as of the date on which the tax withholding
obligations arise, not in excess of the amount of such tax withholding
obligations determined by the applicable minimum statutory withholding rates.


10.CHANGE IN CONTROL.


10.1Before End of Third Performance Period. In the event of the consummation of
a Change in Control before the end of the Third Performance Period, the number
of Earned Units will be determined for a Change in Control Performance Period as
provided by Section 4.3, the vesting of such Earned Units will be determined as
provided by Section 6.2, and the resulting Vested Units will be settled as
provided by Section 8.2.


10.2On or After End of Third Performance Period. In the event of the
consummation of a Change in Control on or after the end of the Third Performance
Period but before the normal Vesting Date as provided by Section 6.1 and before
the normal Settlement Date as provided by Section 8.1, the number of Earned
Units determined in accordance with Sections 4.1 and 4.2 will become Vested
Units on the day immediately preceding the date of the consummation of the
Change in Control without regard to Section 5, provided that the Participant’s
Service has not terminated prior to such day, and will be settled in shares of
Stock immediately prior to the consummation of the Change in Control.


11.ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.


Subject to any required action by the stockholders of the Company and the
requirements of Section 409A of the Code to the extent applicable, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (other than regular, periodic cash dividends paid on Stock
pursuant to the Company’s dividend policy) that has a material effect on the
Fair Market Value of shares of Stock, appropriate and proportionate adjustments
will be made in the number of Units subject to the Award and/or the number and
kind of shares or other property to be issued in settlement of the Award, in
order to prevent dilution or enlargement of the Participant’s rights under the
Award. For purposes of the foregoing, conversion of any convertible securities
of the Company will not be treated as “effected without receipt of consideration
by the Company.” Any and all new, substituted or additional securities or other
property (other than regular, periodic cash dividends paid on Stock pursuant to
the Company’s dividend policy) to which the Participant is entitled by reason of
ownership of Units acquired pursuant to this Award will be immediately subject
to the provisions of this Agreement on the same basis as all Units originally
acquired hereunder. Any fractional Unit or share resulting from an adjustment
pursuant to this Section will be rounded down to the nearest whole number. Such
adjustments will be determined by the Committee, and its determination will be
final, binding and conclusive.


12.RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE, OR CONSULTANT.


The Participant will have no rights as a stockholder with respect to any shares
which may be issued in settlement of this Award until the date of the issuance
of such shares (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company). No adjustment
will be made for





--------------------------------------------------------------------------------





dividends, distributions or other rights for which the record date is prior to
the date the shares are issued, except as provided in Section 11. If the
Participant is an Employee, the Participant understands and acknowledges that,
except as otherwise provided in a separate, written employment agreement between
a Participating Company and the Participant, the Participant’s employment is “at
will” and is for no specified term. Nothing in this Agreement will confer upon
the Participant any right to continue in the Service of a Participating Company
or interfere in any way with any right of the Participating Company Group to
terminate the Participant’s Service at any time.


13.LEGENDS.


The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock issued pursuant to this Agreement. The Participant will, at the
request of the Company, promptly present to the Company any and all certificates
representing shares acquired pursuant to this Award in the possession of the
Participant in order to carry out the provisions of this Section.


14.COMPLIANCE WITH SECTION 409A.


It is intended that any election, payment or benefit which is made or provided
pursuant to or in connection with this Award that may result in Section 409A
Deferred Compensation will comply in all respects with the applicable
requirements of Section 409A (including applicable regulations or other
administrative guidance thereunder, as determined by the Committee in good
faith) to avoid the unfavorable tax consequences provided therein for
non‑compliance. In connection with effecting such compliance with Section 409A,
the following will apply:


14.1Separation from Service; Required Delay in Payment to Specified Employee.
Notwithstanding anything set forth herein to the contrary, no amount payable
pursuant to this Agreement on account of the Participant’s termination of
Service which constitutes a “deferral of compensation” within the meaning of the
Treasury Regulations issued pursuant to Section 409A of the Code (the “Section
409A Regulations”) will be paid unless and until the Participant has incurred a
“separation from service” within the meaning of the Section 409A Regulations.
Furthermore, to the extent that the Participant is a “specified employee” within
the meaning of the Section 409A Regulations as of the date of the Participant’s
separation from service, no amount that constitutes a deferral of compensation
which is payable on account of the Participant’s separation from service will be
paid to the Participant before the date (the “Delayed Payment Date”) which is
first day of the seventh month after the date of the Participant’s separation
from service or, if earlier, the date of the Participant’s death following such
separation from service. All such amounts that would, but for this Section,
become payable prior to the Delayed Payment Date will be accumulated and paid on
the Delayed Payment Date.


14.2Other Changes in Time of Payment. Neither the Participant nor the Company
will take any action to accelerate or delay the payment of any benefits under
this Agreement in any manner which would not be in compliance with the Section
409A Regulations.


14.3Amendments to Comply with Section 409A; Indemnification. Notwithstanding any
other provision of this Agreement to the contrary, the Company is authorized to
amend this Agreement, to void or amend any election made by the Participant
under this Agreement and/or to delay the payment of any monies and/or provision
of any benefits in such manner as may be determined by the Company, in its
discretion, to be necessary or appropriate to comply with the Section 409A
Regulations without prior notice to or consent of the Participant. The
Participant hereby releases and holds harmless the Company, its directors,
officers and stockholders from any and all claims that may arise from or relate
to any tax liability, penalties, interest, costs, fees or other liability
incurred by the Participant in connection with the Award, including as a result
of the application of Section 409A.


14.4Advice of Independent Tax Advisor. The Company has not obtained a tax ruling
or other confirmation from the Internal Revenue Service with regard to the
application of Section 409A to the Award, and the Company does not represent or
warrant that this Agreement will avoid adverse tax consequences to the
Participant, including as a result of the application of Section 409A to the
Award. The Participant hereby acknowledges that he





--------------------------------------------------------------------------------





or she has been advised to seek the advice of his or her own independent tax
advisor prior to entering into this Agreement and is not relying upon any
representations of the Company or any of its agents as to the effect of or the
advisability of entering into this Agreement.


15.MISCELLANEOUS PROVISIONS.


15.1Termination or Amendment. The Committee may terminate or amend the Plan or
this Agreement at any time; provided that no such termination or amendment may
have a materially adverse effect on the Participant’s rights under this
Agreement without the consent of the Participant, unless such termination or
amendment is necessary to comply with applicable law or government regulation,
including, but not limited to, Section 409A. No amendment or addition to this
Agreement will be effective unless in writing.


15.2Nontransferability of the Award. Prior to the issuance of shares of Stock on
the applicable Settlement Date, neither this Award nor any Units subject to this
Award will be subject in any manner to anticipation, alienation, sale, exchange,
transfer, assignment, pledge, encumbrance, or garnishment by creditors of the
Participant or the Participant’s beneficiary, except transfer by will or by the
laws of descent and distribution. All rights with respect to the Award will be
exercisable during the Participant’s lifetime only by the Participant or the
Participant’s guardian or legal representative.


15.3Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.


15.4Binding Effect. This Agreement will inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant’s heirs,
executors, administrators, successors and assigns.


15.5Delivery of Documents and Notices. Any document relating to participation in
the Plan or any notice required or permitted hereunder will be given in writing
and will be deemed effectively given (except to the extent that this Agreement
provides for effectiveness only upon actual receipt of such notice) upon
personal delivery, electronic delivery at the e-mail address, if any, provided
for the Participant by a Participating Company, or upon deposit in the U.S. Post
Office or foreign postal service, by registered or certified mail, or with a
nationally recognized overnight courier service, with postage and fees prepaid,
addressed to the other party at the address of such party set forth in the Grant
Notice or at such other address as such party may designate in writing from time
to time to the other party.


(a)     Description of Electronic Delivery. The Plan documents, which may
include but do not necessarily include: the Plan, the Grant Notice, this
Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically. In addition, if permitted by the Company, the Participant may
deliver electronically the Grant Notice to the Company or to such third party
involved in administering the Plan as the Company may designate from time to
time. Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the Internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other means of electronic delivery specified by the Company.


(b)    Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 15.5(a) of this Agreement and consents to the
electronic delivery of the Plan documents and, if permitted by the Company, the
delivery of the Grant Notice, as described in Section 15.5(a). The Participant
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to the Participant by contacting
the Company by telephone or in writing. The Participant further acknowledges
that the Participant will be provided with a paper copy of any documents if the
attempted electronic delivery of such documents fails. Similarly, the
Participant understands that the Participant must provide the Company or any
designated third party administrator with a paper copy of any documents if the
attempted electronic delivery of such documents fails. The Participant may
revoke his or her consent to the electronic delivery of documents described in
Section 15.5(a)





--------------------------------------------------------------------------------





or may change the electronic mail address to which such documents are to be
delivered (if Participant has provided an electronic mail address) at any time
by notifying the Company of such revoked consent or revised e-mail address by
telephone, postal service or electronic mail. Finally, the Participant
understands that he or she is not required to consent to electronic delivery of
documents described in Section 15.5(a).


15.6Integrated Agreement. The Grant Notice, this Agreement and the Plan will
constitute the entire understanding and agreement of the Participant and the
Participating Company Group with respect to the subject matter contained herein
or therein and supersede any prior agreements, understandings, restrictions,
representations, or warranties among the Participant and the Participating
Company Group with respect to such subject matter. To the extent contemplated
herein or therein, the provisions of the Grant Notice, this Agreement and the
Plan will survive any settlement of the Award and will remain in full force and
effect.


15.7Applicable Law. This Agreement will be governed by the laws of the State of
Texas as such laws are applied to agreements between Texas residents entered
into and to be performed entirely within the State of Texas.


15.8Counterparts. The Grant Notice may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.





